 In theMatter OfUNITEDFURNITURE WORKERS OFAMERICA, CIO;UNITEDFURNITURE WORKERS OFAMERICA, LOCAL 472, CIOandCOLONIALHARDWOOD FLOORING COMPANY, INC.Case No.5-CB-4.-Decided June 28, 1949DECISIONANDORDEROn May 14, 1948, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding,findingthat the, Respondents had engaged in and were engaging in certainunfair labor practices,and recommending that they cease and desisttherefrom and take certain affirmative action,as set forth in the copyof the Intermediate Report attached hereto.Thereafter,the Re-spondents,the Company, and the General Counsel filed exceptionsto the Intermediate Report and supporting briefs.Oral argumentwas heard by the Board on May 5, 1949.The Board has reviewed the rulings of the Trial Examiner madeat the hearing,and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs,and the entire record inthe case, and hereby adopts the findings,conclusions,and recommenda-tions of the Trial Examiner,with the modifications and additionsnoted below.1.Unlike the Trial Examiner, we find that neither the Local northe International is responsible for the work stoppage before October15, 1947,or for any of the incidents,even though otherwise coercive,that occurred during that period.On the contrary,Tyson,the Inter-national representative,and Divelbiss,the Local president,specificallyexpressed theirdisapprovalof any strike activity before that date.When,despite their advice, the employees of the Company votedon October 3 not to return to work,Tyson and Divelbiss advised themen at least to avoid any appearance of a strike,and not to picketuntil October 15.But neither Tyson nor Divelbiss thereby author-ized the stoppage,nor did the Local itself,as distinguished from thesegment of the Local at the Company's plant.Nor is the fact that84 N. L R.B, No. 69563 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefits were paid to the shop membership on October 12 sufficient toshow approval of the work stoppage at that time by either the Localor the International.'Hence, no restraint or coercion based on actionof strikers during this period can be imputed to the International orthe Local.2.We find, as did the Trial Examiner, that Tyson was an agent ofthe Local and the International for the purpose of directing the strikeon and after October 15, 1947.However, we do not agree with theTrial Examiner that Tyson's October 15 statement to,strikers to "goout and get" non-strikers was merely a suggestion to the strikersthat they attempt topersuadenon-strikers.On the contrary, theclear import of this language, in our opinion, was to direct the strikersto do everything in their power, not stopping short of violence ifnecessary, to enlist employees in the common cause.'Thereafter, thestrikers did engage in restraint and coercion including physical vio-instances this conduct was with the approval and even assistance ofTyson, which shows unmistakably what : he meant' when he toldstrikers to "get" non-strikers.Thus, as the 'Trial Examiner found,Tyson and wnumber of other.pickets, on October 15, 1947, walked infront of non`-striker McKemy's car as he was about to enter the plant.Tyson, said; `'`Can't you see.there' is a strike here?"McKemy waited'for 3 or 4 minutes while the pickets. continued to walk in front ofhim, thereby:blocking' his; ingress,: and 'then backed his -car off thesidewalk .and leftyAt'about, the same time, four other non-strikerswere similarly delayed by pickets, including Tyson, patrolling infront of their,cars, and two of the non-strikers, Newcomer and BobMiller, were, struck by pickets.Also, at'the same time, non-strikerJacobs was, threatened - with physical 'violence by striker Robison, as,Jacobs was waiting for a ride to work at some distance from the plant.nnf,'.'SeeMatterof Perry NorvellCompany/,SO N L. R.B. 225 ;United Mine Workers v-Coronado Coal Company,12j99U)S.344(1922). ' '''2.Cha4rman Herzog,and Member;Houstondo not agree that Tyson's statement was neces-sarily an instruction or direction to the strikers to engage in restraint and coercion.Standing alone, Tyson's statement at most gives rise to a mere suspicion that it was intendedto inciteviolence,However, there is no evidence in the record,in their opinion, to warrantsuch a finding.On the contrary,as the Trial Examiner found, at least one visit was madeby' Tyson tothe'home'of anon-striker in oider'topersuadeliim to join the strikers.Fur-thermore,the. incidents of, violencethat,their colleagues rely upon,to interpretTyson'sstatement',were sporadic,and occurred during a more than 4-month strikeChairmanHerzog and.Membei'Houston'do not agree that theseinstances of restraint and coercionforma sufficient ,basis;,for-resolving Tyson's ambiguous statement against him and theUnionsIt could as persuasively,be said, in their opinion,that the absence of more thana- few'instances'of violence'during this long strike allays'any suspicion that Tyson's'statement Was intended,to incite violence.'aChairman Herzog and Member Houston ivould not find this particulan incident to con-stitute restraint'and coeicion as; in their opinion,the evidence in the record fails to showthat it was anything more than peaceful persuasion.6 UNITED FURNITURE WORKERS OF AMERICA, CIO565A week later Jacobs was assaulted by strikers away from the plant.About a month later, non-striker Thurman West was assaulted bystriker Carr, at the plant entrance.A few days afterward, threestrikers, including shop chairman Melvin Miller and a shop commit-teeman, threw a bottle through the window of West's home. At aboutthis time, striker Palmer assaulted non-striker Roy Weaver at theplant entrance and in the presence of Tyson and shop chairman Mel-vin Miller, and threw a bottle through the truck door.And in thefollowing month non-striker Gilbert Miller was assaulted by strikersKean, Carr, and Charles Henry, away from the plant. In View ofTyson's October 15 direction to the strikers, we find the Internationaland the Local liable forallthese acts of restraint and coercion, eventhough some occurred away from the picket line and out of thepresence of Tyson.43.Like the Trial Examiner, we deny the request made by the Com-pany ' for an order indemnifying employees for any loss of earningsthey may have suffered because of the Respondents' unfair labor prac-tices.5We believe that we are without power to take such a step in theabsence of an express mandate from Congress. The amended Act pro-vides that back pay may be required of a labor organization only whereit is responsible for unlawful discrimination against an employee:eAn award of back pay here would be in the nature of damages to theemployee for an interference with his right of ingress to the plant, ascontrasted with compensation to him for losses in pay suffered by himbecause of severance of or interference with the tenure or terms of the'+As they disagreewith theircolleagues as to the meaning of Tyson'sOctober 15 state-ment, Chairman Herzog and Member Houston do not impute blanket liability to theInternationalor the Localforallthe acts of restraint and coercion on and after October15.Specifically,Chairman Herzog and Member Houston would,like their colleagues, findthe Local and theInternational responsiblefor the three incidents of physicalviolence atthe plant entrance,but not for the remaining incidents,which involved threats by merestrikers or shop committeemen away fromthe plant.Liabilityfor the three incidents,in their opinion,exists either becauseTyson waspresent or because theincidenttook placeat the plant entrance during formal picketingand followed the patternset earlier whenTyson was present.Chairman Herzog alone would findthe Local, but not theInternational,responsible forthe bottle-throwing incident at Thurman west's house because of the participation of theshop chairman after the strike was authorizedby the Local5The General Counsel exceptedto the TrialExaminer's refusal to recommend such aremedy, but has since withdrawn his exception.However, the Company, which also ,exceptedin this respect,pressed itsexception when it argued orally before the Board.6The relevant portion of Section10 (c) of the Act, where the power of theBoard toissue ordersto preventand remedy unfair labor practices is granted,is as follows :If upon the preponderance of the testimony taken the Board shall be of the opinionthat any person named in thecomplainthas engagedin oris engaging in any * * *unfair labor practice, then theBoard shallstate itsfindings of fact and shall issueand causeto beserved on such person an order requiring such person to cease anddesist from such unfair labor practice, and to take such affirmative action includingreinstatement of employees with or withoutback pay, aswill effectuate the policiesof this Act:Provided,That wherean order directs reinstatement of an employee, backpay may berequiredof the employer or labor organization,as the case may be,responsible fo the discrimination suffered by him. 566DECISIONS OF NATIONAL LABOR RELATIONS -BOARDemployment relationship between him and his employer in the ordi-nary case in which back pay is awarded and to which Section 10 (c)of the Act has been held for many years to refer._ The Act containsnoprovision authorizing the Board to require damages or back pay-of alabor organization under such circumstances.'Nor is there any legis-lative history that could impel a conclusion that such awards are au-thorized.We therefore find that the Board lacks power to grantthe remedy requested by the Company in this case.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, United Ful:ni-tureWorkers of America, CIO, and United Furniture Workers ofAmerica, Local 472, CIO, and their agents, shall :1.Cease and desist from restraining or coercing employees ofColonial Hardwood Flooring Company, Inc., Hagerstown, Maryland,in the exercise of the rights guaranteed in Section 7 of the Act, in-cluding the right to refrain from self-organization, from joining orassistingUnited FurnitureWorkers of America, CIO, or UnitedFurniture Workers of America, Local 472, CIO, and fromengagingin concerted activities for the purposes of collective bargaining.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post in conspicuous places at the business office of the Re-spondents in Hagerstown, Maryland, where notices to members arecustomarily posted, copies of the notice attached hereto as an Appen-dix sCopies of the notice, to be furnished by the Regional Directorfor the Fifth Region, shall, after being duly signed by the Local andthe International, be posted immediately upon receipt thereof andmaintained for a period' of sixty (60) consecutive days thereafter.Reasonable steps shall be taken by the Respondent-Unions to insurethat the notices are not altered, defaced, or covered by any othermaterial ;(b)Mail to the Regional Director for the Fifth Region signedcopies of the notice for posting, the Company willing, on the bulletinboards of the Company where notices to employees are customarilyposted, where such notices shall be maintained for a period of sixty' SeeMatter of National Maritime Union of America,78 N L. R. B 971,where theBoard similarly held that it had no power to require damages of a labor organizationresponsible for unfair labor practices resulting in injury to certain employers9 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words, "A DECISION AND ORDER," the words, "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." UNITED FURNITURE WORKERS OF AMERICA, cio567(60) consecutive days thereafter.Copies of the notice, to be furnishedby the Regional Director for the Fifth Region, shall, after being dulysigned by the Local and the International, be forthwith returned tothe Regional Director for said posting;(c)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.APPENDIXNOTICE TO ALL PRESENTAND FORMEREMPLOYEES OF COLONIALHARDWOOD FLOORING COMPANY, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify you that :WE WILL NOT restrain or coerce employees of Colonial Hard-wood Flooring Company, Inc., in the exercise of the rights guar-anteed in Section 7 of the Act, including the right to refrain fromself-organization, from joining or assisting UNITEDFURNITUREWORKERS OF AMERICA, CIO, OR UNITEDFURNITUREWORKERS OFAMERICA, LOCAL 472, CIO, and from engaging in concerted activi-tiesfor the purposes of collective bargaining.UNITED FURNITURE WORKERS OF AMERICA, LOCAL 472,CIO,Labor Organization.By ------------------------------------------------------------(Representative)(Title)UNITED FURNITURE WORKERS OF AMERICA, CIO,Labor Organization.By ------------------------------------------------------------(Representative)(Title)Dated-------------------This notice must remain posted for sixty (60) consecutive daysfrom the date hereof, and must not be altered, defaced, or covered -byany other material.INTERMEDIATE REPORTMessrs. Joseph LepieandH. Raymond Cluster,for the General Counsel.Messrs. C. E RhettsandGerard D. Reilly,ofWashington, D. C., for theCompany.Mr. Harry Weinstock,of New York City, for the respondent-unions.STATEMENT OF THE CASEUpon an amended charge filed on December 23, 1947, by Colonial HardwoodFlooring Company, Inc., herein called the Company, the General Counsel of the 568DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Labor Relations Board, herein called the,, General Counsel, issued acomplaint dated- December, 24, 1947, against United Furniture Workers of Amer-ica,CIO, and also against, United. Furiiiture Workers of America, Local 472,CIO, herein called the respondents or the respondent-unions ; and individuallyreferred to as the 'International and the Local, respectively.The, complaintalleged that,the respondent-unions had engaged in and were engaging in unfairlabor practices affecting, commerce within the meaning of Section 8 (b) (1) (A),and Section 2 (6) and (7) of the National Labor Relations Act as amended,'herein called the Act. Copies of the amended charges, the amended complaint,a notice of hearing, and orders postponing the hearing were duly served uponthe Company and the respondent-unions.'With respect to the unfair labor practices, the complaint, as amended priorto the hearing,' alleged in substance that, since on or about October 3, 1947,the respondent-unions have restrained 'and coerced and are restraining andcoercing the employees of the Company in the exercise of their rights guar-anteed in Section 7 of the Act, by engaging in intimidation, threats, reprisals,force,-and violence (1).for the purpose of discouraging and preventing the em-ployees from refraining from participating in concerted activities; (2) for thepurpose of preventing and restraining the employees from continuing their workat the Company ; and (3) for the purpose of coercing the employees into ceasingtheir' work at the Company.Upon the application of. the respondent-union'scounsel and pursuant to an order issued on January, 2, 1918, by the undersigned,the Trial Examiner of the Board previously duly designated by the Chief TrialExaminer, the General Counsel served upon the respondent-unions a bill ofparticulars setting forth the 'names of the officers, agents, organizers,' interna-tional representatives, shop committeemen, 'and ' stewards of the' respondentswho allegedly committed the unfair labor practices generally described in thecomplaint and also the approximate dates, places, and descriptions of such actsand conduct.'In a joint answer to the complaint, filed prior to the hearing, the respondent-unions denied generally their commission of the unfair labor practices allegedin the complaint and asserted that Section 8 (b) (1) (A) of the Act is uncon-stitutional in its present' application to the respondents since it violates theFirst' and Fifth, Amendments of the Constitution of the United States.Pursuant to notice, a 'hearing was held on various dates from February 18,1948, to March 15, 1948, inclusive, at Hagerstown, Maryland, before the under-11,signed, the Trial Examiner duly designated by the Chief Trial Examiner. The149 Stat. 449, as amended by the Labor Management Relations Act, 1947 (Public Law101-80th Congress, First Session).''.aand Regulations of the National Labor Relations Board, Series 5, effective August 22, 1947,amended the original complaint by deleting therefrom the allegation of paragraph V1. (4)that the respondents, by engagins'in concerted activities 'in violation of the provisions of acollective bargaining agreement, have restrained and coerced and are restraining andcoercing,the employees'of,,the Company in. the exercise of,their,rights+guaranteed in Section7,of the Act. ,,,.",a The Tiial Examiner denied demands by the respondent-unions for particulars concern-ing (1) the name or names of the employee or employees upon or against whom it isclaimed such 'a'ct or adts'[of'unfair labor practices] were'committed" ; and (2) a statement"in detail" of the alleged acts of unfair labor practices.However, the order of the TrialExaminer, with which the Geneial' Counsel complied as; noted in the text, required theGeneral Counsel to provide, "a description of the alleged acts of unfair labor practiceswhich will apprise the respondents of their essential nature." t`UNITED' FURNITURE WORKERS OF .AMERICAS CIO'569.General Counsel; the, 'respondent-unions, and the Company - (all ' appearing bycounsel), participated in the hearing and were' afforded full opportunity forbe heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the beginning of the hearing, the undersigned denied motions made bythe respondent-unions and opposed by the General Counsel and the Counsel forthe Company (1) to amend the answer of the respondent-unions by the addi-tion of specific separate defenses to the complaint,' and (2) to dismiss the com-plaint because of the,misjoinder of the Company as a party. Before taking anytestimony, the undersigned granted a motion made by the respondent-unionsand opposed by the General Counsel and counsel for the Company to,excludewitnesses from the hearing room until after they had testified. , During thecourse of the hearing, the undersigned granted one motion by the-General Counseland denied another to amend the bill of particulars.-At the conclusion of the case presented by the General Counsel, the under-signed denied it motion made ,by the respondent-unions and opposed by,the,Gen-eral Counsel and counsel for the Company, to. dismiss the complaint—upon thegrounds previously urged by the respondent-unions and also upon, the, grounds(1) that the allegations of the complaint had not been proved by a preponder-ance of the evidence and, (2) that the application of Section 8 (b) (1) (A) ofthe Act infringed the rights of the respondent-unions under the First and FifthAmendments of the Constitution of the United States. At the conclusion of thehearing, the undersigned reserved decision upon a motion made by the respondent-unions to dismiss the (oinplaint upon these grounds and also upon the additionalspecific grounds (1) that the acts and conduct, if any, proved by the evidencewere of such minor significance that they did not constitute "restraint or coer-cion" within the meaning of the Act and (2) that the evidence did not disclosethat the perpetrators of such acts were the agents of either or both of therespondent-unionsThe respondents' argument in support of this motion, thatthe applicable portions of the Act are unconstitutional, is rejected upon the nor-mal, proper assumption by an administrative agency, unless and until instructedto the contrary by the courts, that Congressional Acts prescribing the agency'spowers, duties, and functions are constitutional ' So far as it is based upon othergrounds, the motion to dismiss the complaint is now disposed of in conformitywith the considerations hereinafter set forth.At the conclusion of the hearing,the undersigned granted the unopposed motion of counsel for the General Counselto amend the complaint to conform to the proof in such minor matters as thespelling of names and datesAt the conclusion of the hearing, counsel for therespondent-unions made a brief oral argument before the undersigned; counselt,for the General Counsel and the Company stated, however, that in lieu of oralargument they would present briefs.Since the hearing' the undersigned hasreceived briefs from the General Counsel, the ' Company; and the respondent-unions4The proposed amendments of the answer set' forthin substance (1) that the Company,in violation of Section 8 (a) (5) of the,Act, refused to bargain collectively, with the re-spondent-unions upon a new contract, and (2)that, by reason of its conduct in the afore-said respects,"the Company has been and.is guilty of unfair and unconscionable conducttowards respondents and comes before the National Labor Relations Board in this pro,ceeding with unclean hands"If."III,Matter ofRite-Form Corset Company,Inc,75 N.L. R. B 174. 570DECISIONS OF-- NATIONAL -LABOR RELATIONS--BOARDUpon the entire record, in the case and from his' observation of the witnesses,the undersigned makes the following: ,FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYColonial Hardwood Flooring Company; Inc., is' a Maryland corporation havingits'principal office and place of'business in Hagerstown, Maryland, where it isengaged in the manufacture of flooring and in general mill work. During thefirst 9 months of the year'1947, the Company purchased for its use raw materialsconsisting for the most part of oak lumber, as well as quantities of poplar, yellow;pine, and various other woods, of an approximate value of $210,000, of whichapproximately 65 percent or 70'percent was purchased at, and brought from,points outside the State of Maryland.During the same 9 months the value ofthe finished products sold by the Company was approximately $490,000, approxi-mately 55 percent of which was shipped to points outside the State of Maryland.The undersigned finds that the Company has been and is engaged in commerce,within the meaning of the Act.II.,THE ORGANIZATIONS INVOLVEDUnited Furniture Workers of America, CIO, and also United Furniture Workersof America, Local 472, CIO, are labor organizations admitting to membershipemployees of the Company.III.THEUNFAIR LABOR PRACTICESA. The issuesOn or about September 23, 1947, the employees of the Company, who weremembers of the Local, voted unanimously to strike on October 15,° the expiiationdate of the Company's existing contract with the respondent-unions, unless theCompany executed a new contract, the terms of which were then under negotia-tionNo contract was executed by October 15. On October 3, however, theemployees concertedly stopped work and left the plant in protest against theCompany's discharge of a fellow employee.The strike thus begun, continuedwithout interruption beyond October 15The complaint and the bill of partic-ulars submitted by the General Counsel in support thereof alleged, and the answerof the respondent-unions denied, that on and after October 3, various personsacting as agents of the Local and International, used threats and force for thepurpose of preventing employees from continuing or resuming work at the Com-pany's plant, thereby restraining and coercing the employees in the exercise ofthe right, guaranteed by Section 7 of the Act, to refrain from engaging in theconcerted activities of their fellow employees.The issues in the present case are(1)whether any acts of restraint or coercion were in fact committed ; and (2)if so, whether the actors were agents of the Local, the International or both ofthem, within the meaning of Sections 2 (13) and 8 (b) of the Act.B. The respondent-unions, their members, and the strikeThe International is an organization affiliated with the Congress of Industrial.Organizations; its objectives, as stated in its constitution, include the uniting6Unless otherwise indicated,all events to which references are made, occurred in 1947. UNITED FURNITURE" WORKERS OF AMERICA, CIO571of all furniture workers in the International, and the establishment and mainte-nance of agreements with employers "as to wages, hours of labor, and workingconditions."The Local, as the respondents admit in theiranswer, isa ""sub-ordinate union [of the International] and as such is required to-and does adhere 'to and comply with the provisions and requirements of the constitution" of theInternational.As such'a "subordinate'union," the Local accepts in membership,and has represented in collective bargaining, employees of the Company and alsoemployees of other employers in the Hagerstown area.Under the provisionsof the International's constitution, (1) the Local's members are members'of'the International,' and pledges are required of them "to abide by;" and of theLocal's officers "to uphold," both the constitution of the International and the"Bylaws" of the Local ; (2) the Local is required to adopt, and to secure the Inter-national's approval' of, bylaws consistent with the "policies" as well as the con-stitution of the International; and (3) the Local elects delegates to the biennialcontentions of the International. In addition to a president, four vice-presidents,and a secretary-treasurer, the International's constitution provides for the elec-tionof a Director of Organization, as a general officer of the International andas anex officiomember both of the General Executive Board and of an Officer'sAdvisory Council empowered to act for the International between the semi-annual meetings of the Executive Board ; in addition, the International's consti-tution entrusts to the Director of Organization the establishment of regionaloffices "for the purpose of coordinating the organizational activities in theregions" ; the direction and supervision of organizers and regional represent-atives ; and the initiation of their appointment and release.The constitution or bylaws of the Local.' which were adopted by its membersand approved by the International, provides for (1) annually elected officers,consistingof a president, recording secretary, financial secretary, treasurer, threetrustees elected at large, and a sergeant-at-arms; and (2) an executive board,consisting of the officers (with the exception of the sergeant-at-arms) and notmore than three, committeemen (one being designated as shop chairman) fromeach plant in which the Local represents employees. In practice consistent withthe Local's constitution, the Local's Executive Board, with the committeemen vot-ing, decides "to some extent" the Local's policy, subject to ratification by themembership, and also "discusses" strike decisions before they are made ; theshop committees investigate and process grievances in their respective plants ;and, although each shop committee holds no separate committee meetings andmay not call general meetings (i e, meetings of the Local's entire membership)its chairman may, and does, call shop meetings (1 e., meetings of the union mem-bers in his shop) to hear reports and recommendations of the shop committee onmatters primarily of shop interest and to decide what action, if any, should betaken.The three elected and constitutionally recognized shop committeemenfrom the Company's plant on October 3 and at all material times prior and sub-sequent thereto, were Melvin Miller (the shop chairman), Richard Ringer, andJohn Green, although additional nominal "committeemen," including LewisHenry, John Forrest, and Russell Cross, at times accompanied the regular com-mitteemen in handling and discussing matters with the management.None ofthe officers of the Local on and since October 3 were employed by the Company.' See e g,the provisions of Article V which allot delegates from the locals in proportionto the number of members of the Local "in good standing in the International "s Findings as to the provisions or substance of this constitution or bylaws are basedupon the credible testimony, of Clarence Divelbiss, the Local's president, who testified thatthe only copy of the constitution or bylaws could not be located. 572DECISIONS OF NATIONAL,LABOR RELATIONS BOARDClarence Divelbiss, the Local's president, worked, for another Hagerstownemployer.Shortly before September 23, the Executive Board of the Local referred to its.membership at the Company's plant, subject,to approval by the general member-ship at their next meeting on October 7, decision of the question whether or notthe employees, should strike on October 15 if, by that time, the Company shouldnot have executed a new contract with the respondent-unions.As a result, theshop membership at their meeting on September 23 unanimously passed a resolu-tion to strike on October 15 in the absence of a new contract.This decision wasnever'reviewed by the general membership at, their subsequent meetings on andafter ,October 7, nor by the Local's Executive Board,. which held its next meetingsometime after October 15, because in the meantime, the Company's employees.had,'on,October 3, already begun and were still continuing, a work stoppage inprotest against the Company's discharge of ,a fellow-employee named Ridenour.Nor did either the general membership or the, Local's Executive, Board ever takeany, formal action specifically approving or disapproving the walkout of October3, although, when it was reported to the meeting of the general membership onOctober 7,, the comments made from the floor by the Local's members from shopsother than that of the Company, were uniformly critical of the walk-out as abreach of the respondents' existing contract with the Company.eIn the period October 2 to 7, inclusive, according to the credible, uncontra-dicted testimony of Local President Divelbiss, he and Michael Tyson, the Inter-national's representative, also had expressed . to the shop committee and theemployees at the Company's plant, their disapproval and the International'sdisapproval of the walkout before October 15 as.a breach of the expiring contractwith the Company and had recommended that the men return to work. Thus,,when told on October 2 by the shop committee of the imminence of the walkoutshould Ridenour be'discharged, Divelbiss first read to the committee the "no-strike" clause of the respondents' contract with the,Company, and then informedthe 'committee that a stoppage required the International's approval ; that theInternational and International Representative Tyson, to whom Divelbiss tele-phoned, 'had instructed him not to permit a walkout ; and, finally, that theCommittee should inform Divelbiss if the discharge occurred, so that Divelbisscould see President Danzer of 'the Company to work out a solutionWhenRidenour was in fact discharged the following day and the employees left theirwork and gathered in the Company's yard upon Shop Chairman Melvin Miller'sinstructions, Divelbiss, in spite of Danzer's refusal to see him, spoke to theemployees, recommending their return to work. But the employees, at the sug-gestion of the shop chairman, went to the Local's hall instead and held a shopmeeting.At this shop meeting on October 3 and also at shop meetings on October 5 and 7,the shop members voted unanimously not to return to work until Ridenour wasreinstated. , International Representative Tyson did not testify, although he wasadmittedly present at these meetings and appeared intermittently at the hearingto assist the respondents' counsel.The only testimony concerning these shopmeetings was given by Local President Divelbiss, who stressed his and Tyson'sadvice to the men 'to return to work, and by employees Bob Miller, RobertMcKemy, and Julius Mann, who testified as to comments and advice given byTyson, following the' members' decision to, continue the stoppage.Neither of,BThese findings as to meetings of the Executive"Board,,the shop membership, and thegeneral membership are based upon the credible, uncontradieted testimony of Local Presi-dent Divelbiss. lUNITED,-FURNITURE WORKERS OF AMERICA, CIO573<these twoversionsof-the threeshop meetingsexcluded, or expressly,or impliedlycontradicted, the, other,"and, since the witnesses in question impressed theundersignedas being truthful,the undersigned is convinced that ascertainment ofthe complete story of thesemeetings requires the acceptanceof allthe relevanttestimony of Divelbiss,Bob Miller,McKemy, and Mann. Accordingly,the under-signed finds,upon the basisof Divelbiss' testimony, that at themeeting ofOctober3,Divelbissand InternationalRepresentative Tyson urgedthe men to return to,work, leavingsettlementofRidenour's discharge to the grievance procedureand arbitration under the contract but that theshop members insisted unani-mously in voting a resolutionnot to return to workuntil Ridenour was rein-stated.The undersignedfurther findsupon the basis of BobMiller's,McKemy's,and Mann'stestimony that International Representative Tyson toldthe men insubstance:that they should describe the stoppage as a lockout rather than astrike, to avoid the appearance of a breach of the "no-strike"clause in thecontract, and-that there should be, no picketing until October 15 although themen could "hang around" the vicinity of the plant. Finally, theundersigned,finds on the basis of, Bob Miller's testimony, that at theshop meeting on eitherOctober 3 or October 5, Tyson, in answer to specific, successive questions fromone of the men at the meeting, said that whilenon-union employeeswould obtainthe samebenefits asunion employeesunder anycollectivebargaining contractand while there was no way that the non-union employeescould be forced tojoin the union, they could be made to "wish that they had [joined],"explaining,"Enough ,of yob stick together, and you can get them fired, perhaps, orthere canalways something happen, such as something droppingon his head sometime."The strike,begunwith the walkout of October 3, continued beyond October 15(no contract having been executed) and was still being pressed during thehearing by the respondent-unions and some of the employees. - Picket lines werefirst established on October 15, but from October 3 until October 15, striking em-ployees including the shop committeemen, gathered in groups during the normalreporting, working, and quitting times outside the plant near the three entranceson West Washington Street, Madison Avenue, and Antietam Street.On October12, and each week thereafter, the Local paid strike benefits to all strikers whomadeapplication at the Local's hall to President Divelbiss, International Repre-sentative Tyson, and the Local's financial secretary.Until approximately Christ-mas, these payments were made by individual checks to the applicants ; thereafter,the Local made a weekly bulk payment by cheek to Tyson, not exceeding the totalamount of approved payments, and Tyson made the individual payments to the.strikers.According to the credible testimony of Local President Divelbiss, InternationalRepresentative Tyson, as the representative of the International with a "higheroffice than my office," directed the strike action "in most instances," , met withthe strikers to arrange for picketing, and on the occasions when Divelbiss sawthe picket line after it was set up on October 15, Tyson directed the pickets,telling them to "keep moving."According to Divelbiss' further testimony, picket10Bob Milleradmittedin his testimony that, although definite as to certain matters, hisrecollection of the meetings as a whole was not too clear.He furthertestified that hecould not recall whether Tyson, as a representative of the International, advised the menthey could notstrike or recommendedthat theyreturn to workMcKemy and Mann testi-fied that althoughpresent during the entire meeting onOctober 3,they remembered onlythat,after the men passed the resolution to continue the stoppage,Tyson advised them todescribe the stoppage as a lockout rather than a strike, and also saidthat there shouldbe no picketinguntil October 15.On the other hand, Divelbissdid not deny that Tysonhad made any of thestatementsattributed to him by BobMiller,McKemy,'and Mann'853396-50-vol 84--40 57.4,DECISIONS OF NATIONAL.. LABOR.RELATIONS BOARDcaptains were chosen by the strikers;subject to Divelbiss'and, Tyson's'approval,and included Shop Chairman Melvin Miller, and Committeemen Richard Ringerand John.Green.Employee John Tracy,who served on the picket line fora period, testifiedthat he heard Tyson-say to the pickets at one of the plant gates that they werenot to let anyone enter.Employee Riley Shingleton,testified that,while he waswalking on the picket line, he heard Tyson say to a group of strikers on theedge of the picket line, "go out and get them,"referring to the non-striking em-ployees, but that, although this was the substance of Tyson's statement, it maynot have been his precise language,nor was it the entire conversation,the begin-ning and end of which Shingleton did not hear.. Committeeman Melvin Miller,and striking employees Carl Robison and Harold Sisk, who served regularly onthe picket line, denied that they had ever heard Tyson make any such remarksto the pickets as were. attributed to Tyson- by Tracy and - Shingleton'MelvinMiller further testified that, on the contrary,Tyson instructed the pickets thatthey were merely to talk to the employees entering the plant in an attemptto persuade them to stay out;that they were not to hit anyone but that theirconduct was to be "straight";and that trucks and employees were to be permittedto enter the plant.However, in view of uncontradicted testimony,which isdiscussed at a later point in this.Report, that Tyson himself participated withthe pickets in physically obstructing employees who sought to go to workthroughthe main entrance to the plant on October 15, the undersigned credits the testi-mony of Tracy that International Representative Tyson told the pickets not to letanyone enter the plant.The undersigned also credits the testimony of Shingle-ton that Tyson told strikers standing on the fringe of the picket line to go outand get non-striking employees.But in the absence of the full context of Tyson'sremarks on this occasion,there is no such clear significance in the isolated state-ment overheard by Shingleton,as would warrant the conclusion,apparentlyurged by the General Counsel,that Tyson was suggesting the commission ofviolence upon,or coercion against the non-strikers.For Tyson's statement isequally compatible with a suggestion that the strikers visit the non-strikers forthe purpose of peacefully persuading the non-strikers to join the strike.Such avisit was in fact made on at least one occasion according to the uncontradictedand credible testimony of Thurman West.We turn now to a consideration of the evidence concerning restraint andcoercion during the course of the strike.C.Restraint and coercion1.Alleged restraint and coercionIn the opinion of the undersigned,the evidence does not support some of theallegations of the bill of particulars as to specific acts of restraint and coercioncommitted by striking employees.As a clear example, no evidence whateverwas presented in support of item 12 of the bill of particulars,which states thatCarl Robinson struck another employee on October 22. 1947, in the vicinity of thePennsylvania Railroad Station.The evidence relating to other items of thebill of particulars,which the undersigned believes also to be without satisfactoryevidential support, requires further discussion.The evidence adduced with respect to items 15 and 4 of the bill of particulars,though uncontradicted, warrants no finding of threats or other restraint or coer-cion but at most discloses earnest,peaceable,and not unfriendly attempts toconvince employees not to go to work in the plant. Thus,truckdriver '-UNITED-FURNITURE WORKERS OF'AMERICA; CIO"'John Tracy testified, in connection with item 15, that when-he started'to enterthe Madison Avenue entrance of the plant to go to work on November 13, afterhaving himself served on the picket line, Picket Mayo Barnett, a fellow-truck-driver, said to him, "I wouldn't go back in there, if I were you" and that someonein the group of pickets said, to use Tracy's language, "they would get you some-where else."But Tracy further testified that this last remark was made in'aconversation between the bystanders and was not directed to him; that Barnett'sremarks were friendly; and that he and Barnett stood then talking for 10minutes about truck driving. Employee Raymond Jacobs, testifying as to a some-what similar encounter with-Striker Stine," which is set forth'as item 4 of the billof-particulars, stated that Stine, standing in the Antietam- Street entrance of theplant as Jacobs started to come in, called out, "get him, Ed" to another unidenti-fied employee, -who thereupon -followed' Jacobs up to Stine; that- Stine -said toJacobs, "I would advise'you not, to go in!'; tiiat,to- Jacobs' explanation, "I just gotto go to woi k," Stine replied, "Well, so do IThere's Ed with nine children.Hehas to work, too" ; and that after "just a little conversation like that;" Jacobsfinally said, "Well, if that's the way you feel about it, I'll turn around and go backhome " The conversation contained no threats nor was it accompanied by threat-ening actionViewing Jacobs' testimony as a whole, there is no reason to regardStine's calling out, "get him Ed" as being anything more than a direction to "Ed"to intercept Jacobs in the same sort of peaceable attempt to persuade Jacobs notto work, which was successfully made by Stine.With respect to the allegation of item 3 of the bill of particulars as to anattempted assault upon a non-striking employee by Striker Mayo Barnett onOctober 7, the deficiency of the evidence is of a different sort.Robert McKemy,the non-striker, testified credibly that the incident occurred as he was drivinghome from work in his car after a group of strikers including Shop ChairmanMelvin Miller, Committeeman Richard Ringer, and employee Carl Robison butnotincluding Barnett, had followed his car a quarter of a block from the plantwhere Robison had tried to pull his passenger, Lewis Henry, another non-strikerfrom the car 12McKemy's credible testimony was the only testimony as to whatfollowed.At an intersection 10 blocks from the plant, Barnett shouted to Mc-Kemy, who was by that time driving alone, "Stop, Bob, I want to talk to you," andthen followed McKemy to the corner of Locust and Washington Streets.UponMcKemy's stopping there for a traffic light, Barnett jumped on McKemy's runningboard with the command, "Pull over, I want to talk with you," attempted tostrike McKemy, and, as McKemy started his car forward, grabbed the steeringwheel in an unsuccessful attempt to pull the car to the curb before being dislodgedfrom the running board. The General Counsel contends that Barnett's attemptedassault upon McKemy constituted restraint and coercion of McKemy's exercise ofhis right, guaranteed by Section 7 of the Act, to continue working and to refrainfrom joining the strike.But there is nothing in the evidence to`justify a findingthat the attempted assault was prompted by, or was intended to restrain, Mc-Kemy's exercise of his right to continue working in spite of the strike. Certainly,neither the remarks of Barnett nor his conduct indicates any reason or purposein acting as he didNor can it reasonably be inferred from the evidence thatBarnett's conduct was connected with the immediately preceding attempt of11Although the transcript of Jacobs' testimony gives thespelling as "Stein,"the bill ofparticulars uses the spelling, "Stine."12Conflicting testimony as to this earlier incident is discussed in Section III, C 2 of thisReport and the conflict is there resolved in favor of McKemy's version as corroborated bythe testimony of other witnesses produced by the General Counsel. 576DECISIONSOF -NATIONALLABOR RELATIONS BOARDother strikers to pull,Henry from,McKemy's carFor Barnett was not involvedin that incident,and his attempted assault upon McKemy occurred at a consider-able distance from,the plant and from the scene of the earlier incident.Thus theevidence discloses no reason or purpose whatsoever for Barnett's conduct,leavingthe matter purely to speculation.The undersigned concludes, therefore, thatthe evidence provides,no substantial basis for a finding,as sought by item 3 of thebill of particulars,that Barnett's, assault uponMcKemy constituted restraint orcoercion of an employee in the exercise of,rights'guaranteed in Section 7 of theAct.Item 14 of the bill of particulars alleges that on November 13, Donald Carr,Richard Ringer,and Melvin Miller threatened and beat an employee in thevicinity of Madison,Avenue and Leroy Street.The only testimony as to this-alleged incident was given by Christian Bikle, a Hagerstown policeman.Credit-ing his testimony,it appears that upon being summoned. upon his motorcycle from.strike duty at the plant to the street corner in question a short block away by apasserby who said a man was being held in a house there,Bikle found three menstanding in front of a corner house and two men and a woman standing behindthe house.Although the men in front told Bikle there was no trouble,anotherwoman who came out of the house said, "There is an employee in this house who isafraid to come out to go to work"Upon Bikle's instructions communicatedthrough the, woman,a map, Whom Bikle did not then know but whom he laterlearned was called"Miller," came out of the house, apparently frightened,and puthis hands on Bikle's shoulders..Bikle then escorted the^man to the plant entrance.As he was,leaving the house,one of the men standing there said,"Why don'tyou haul them?" Of the five men and the woman,who stood in front of and behindthe house,Bikle testified that he recognized, the men as having served as picketsand the woman as having at times conversed with the strikers on the picket line.He could further identify only two of the men who were at the front of the house,one as being Lee Shipper and the other as having 'the nickname "Fishmouth."'aWhen asked specifically,Bikle testified that he was, certain Donald,Carr was notone of the men in front of the house and that he,could not say whether Carr wasone- of the men behind the house.From this summary of the .only testimonyconcerning the incident,'it is impossible to say what, if anything, the five menand the woman had said or done before Bikle came upon the scene,to inspire"Miller's" apparent fear.Certainly,from this testimony it cannot be said thatthey beat"Miller" as the bill of particulars alleges.Nor,in the absence of amore complete story of the incident and its possible background,can it be saidthat their mere presence about the house constituted a threat.Finally, noneof the five men was identified as Carr, Ringer,.or Melvin Miller, whom the billof particulars names as the actors in this particular incident.The undersignedtherefore finds that the evidence does not support item 14 of the bill of particulars.There was conflicting testimony concerning a series of incidents which occurredduring the morning of October 22 according to items 8,9, and,10,.,of the bill ofparticulars and a further unnumbered item added by amendment during thehearing.Employee Edgar Jones testified that he,drove with Oscar Jones, hishalf brother,to the Antietam Street entrance and parked,his car; that,approach-ing the entrance on foot, he informed Striker Harold Sisk that, he was going to13.In. giving,testimony as to other incidents,employee Mahlon Newcomer testified -thatShop Chairman Melvin Miller was sometimes called"Parrotmouth."Although;subpoenaed.Frank,Thomas.Miller,presumably the "Miller"involved In thepresent incident,did not appear;to, testify,nor did the woman who came out of the houseand spoke to Bikle,,, UNITED FURNITURE WORKERS OF AMERICA, CIO'577work, whereupon Sisk said "Not in this place, and pushed Edgar Jones backwith his chest ; 16 that, leaving Oscar Jones and Sisk at the Antietam Streetentrance, Edgar Jones drove to the Madison Avenue entrance where he wasstopped by Picket John Tracy; that while he was talking to Tracy, Sisk reap-peared and said to Edgar Jones in the presence of Tracy, "Get out, and I'll giveyou some of the same I just gave your brother" ; 1e and that later in themorning,while Edgar Jones was sitting in his car at a gasoline station, Sisk came up to hiscar, opened the door, and shook his fist, and that, at the same place and time,Striker Carl Robison said to Edgar Jones, "You're the son-of-a-bitch I'd like toget." 17Although Sisk admitted having seen Edgar Jones on each of these threeoccasions, he squarely denied that he had assaulted or touched Edgar Jones orOscar Jones, that he had threatened Edgar Jones, or that Robison was even pres-ent whileEdgarJones was at the gas station. Sisk further testified that, atthe Antietam Street entrance, he had merely attempted to persuade Edgar Jonesnot to go to work, arguing that he would thereby hurt the strikers and also him-self,whereupon Edgar Jones stepped back and said, "I'll show you sons-of-bitches."According to Sisk,' when he later walked past the Madison Avenueentrance on his way home for breakfast, he saw Edgar Jones talking with Tracy,but said nothing although Jones said, "There goes that son-of-a-bitch."Robison,like Sisk, testified that he was not at the gasoline station when Edgar Jones wasthere and denied that lie had ever made the threat attributed to him by Jones.Oscar Jones did not testify, nor was there any direct testimony that he had beenassaultedby Sisk. John Tracy testified merely that he had stopped Edgar Jonesat theplant,entrance,without referring at all to Sisk's having made any threatagainst Edgar Jones at the time. From this survey of the evidence, it is apparentthat any finding that assaults and threats were made by Sisk and Robison on'October 22 as alleged in the bill of particulars, would of necessity, be basedsolely upon Edgar Jones' testimony.Furthermore, the persuasiveness and suf-ficiency of Edgar Jones' testimony depends upon the reasonableness of acceptingits presentation of Sisk's conduct as a progression of related assaults and threats,including an assault upon Oscar Jones to which Sisk later referred in threateningEdgar Jones at the Madison Avenue entrance. But there was no direct testimonyits to any such assault upon Oscar Jones, nor did Tracy, also a witness for theGeneral Counsel, corroborate Edgar Jones' testimony concerning the later, relatedthreat allegedly' made in Tracy's presence.Because of''the'lack'of such sub-stantiation, which should reasonably be expected under the circumstances, and inview of Sisk's and Robison's denials, Edgar Jones' testimony is insufficient tojustify a finding that Sisk assaulted Edgar or Oscar Jones at or near the AntietamStreet entrance, that Sisk threatened Edgar Jones at the Madison Avenue en-trance, or that Robison threatened Edgar Jones at the gasoline station.Upon the foregoing conclusions that certain allegations of the bill of par-ticulars are not supported by the evidence, the undersigned will recommendthat the complaint be disimissed so- far as it is based upon the allegations ofitems 3, 4, 8, 9, 10, 12, 14, and 15 of the bill of particulars and also the unnum-bered item added to the bill of particulars during the hearing: , '15This assault is set forth in the unnumbered item added to the bill'of particulars byamendment at the hearing.16 This alleged threat is set forth in item 9 of the bill of particulars ; the assault uponOscar Jones supposedly referred to by Sisk in this threat is set forth in item 8 of the billof particulars.17This alleged threat is referred to in item 10 of the bill of particulars.' 578DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Proved restraint and coercionWe turn now to a consideration of evidence presented by the General Counselin support of other items of the bill of particulars, which in the opinion ofthe undersigned discloses that both before and during the picketing period therewere instances in which striking employees threatened or assaulted workingemployees at the plant entrances, in the vicinity of the entrances, and even atdistances from the plant, and also physically obstructed the entry of employeesthrough the main gate of the plantThere were clearly acts of restraint andcoercion of the nonemployees in the exercise of their right, guaranteed in Section7 of the Act, to refrain from the concerted activities of their fellow-employeesand to continue working at the Company's plant in spite of the strike.Whetherthe striking employees or pickets were acting in such cases as agents of theLocal, the International, or both of them, is another matter which will beconsidered separately in Section III, D of this report.(a) Incident at plant entrance before establishment of picket line and in absenceof any formally designated agent of the Local or InternationalAccording to the-uncontradicted testimony of employee Bob Miller, which theundersigned credits, employee Jesse Hull, one of 35 employees standing abouttheWashington Street entrance at about 5 p. m. on October 7, grabbed andtried unsuccessfully to open the locked car doors of Miller, who was leaving theplant in his car after having worked that day, and then said to Miller. "Youson-of-a-bitch, get out, and we will beat the hell out of you."According toBob Miller's testimony, neither the shop committeemen nor InternationalRepresentative Tyson was present.(b) Incident near plant entrancein whichshopcommitteemen participatedbefore establishment of the picket lineImmediately after Bob Miller's encounter with Hull on October 7, Bob Millerand working employee Robert McKemy, who drove his car out the gate withemployee Louis Henry as his passenger, stopped their cars about a quarter ofa block away from the entrance in front of a drugstore, to see whether therewas any further trouble at the gate. , It will be recalled that Louis Henry wasa plant committeeman of the Local.He had worked on October 7, however.A group of the striking employees, including Shop Chairman Melvin Millerand Committeeman Richard Ringer, followed in another car and parked behindBob Miller's and McKemy's car.McKemy and Henry testified that strikerCarl Robison was in the car with Melvin Miller and Ringer; that Robison,togetherwithMelvinMiller and Ringer, came forward from their car toMcKemy's car; and that when they got there, "someone" opened the car doorin which Louis Henry was sitting, Bob Miller, who had stepped out of hiscar and w.is coming back to McKemy's car, testified that he saw Robison stand-ing alongside the open car door with his hand extended into the car and thathe then i etcrned to his own car. Henry and McKemy testified that MelvinMiller said quietly to Henry, "Get out" ; that Robison also said quietly to Henry,"Are you afraid?" and that Robison thereupon grabbed Henry by the wrist andjerked him forward ; but that Henry wrenched himself away from Robisonand that McKemy at the same time started the car away from the spot. BothMelvin Miller and Carl Robison testified that the latter had been standing infront of a store rather than among the striking employees at the plant gate, UNITED FURNITURE WORKERS OF AMERICA, CIO579when the car containing Henry stopped at the curb near Robison ; that Henryopened the car door and had one foot on the running board when, Robison walkedover to the car and asked him for his union button as "a committeeman," or"a steward" ; IS that Melvin Miller then came up in an automobile from the gatefrom which he had seen Robison approach Henry; that Melvin Miller thenasked Henry for his button; but that Henry got back into the car, slammedthe door, and said, "Let's go," whereupon the car pulled off. In his testimony,Robison also denied that he touched, grabbed, or struck Henry. In connectionwith the conflict of the testimony on this incident, it should be noted that em-ployee Julius Mann testified without contradiction that, arriving early at theLocal's hall for a shop meeting of the Local held the same evening, he overheardMelvin Miller, with Robison present, tell a group of union members that theyhad caught two cars leaving the plant and that if they got hold of Henry, towhom he referred as a "son-of-a-bitch," they were going to bring him up to theunion hall.The undersigned, crediting the testimony of Louis Henry, RobertMcKemy, and Bob Miller, finds that, upon their leaving work on the afternoonof October 7, they were followed from the plant gate in an automobile by ShopChairman Melvin Miller, Shop Committeeman Richard Ringer, and striker CarlRobison ; that one of the three last named men opened the car' door alongsidewhich Henry was sitting; that Shop Chairman Melvin Miller demanded thatHenry get out of the car; that Carl Robison asked Henry if he were afraid ;and that Carl Robison then grabbed Henry by the wrist and attempted to pullhim from the car.(c) Incidents on picket line in presence of formally designated representatives ofthe Local and InternationalAs has already been noted, picket lines were first established at the plantentrances on October 15.Employees Robert McKemy, Mahlon Newcomer, BobMiller, Louis Henry, and Julius Mann testified without contradiction, and theundersigned finds, that when they went to work 'in automobiles between 7 :30and 8 a. in. that morning, from 35 to 45 pickets were walking in an oval shapedformation in front of, and a few feet overlapping each side of, the 15- to 20-footentrance on West Washington Street, with estimates of distances between picketsvarying from 1 to 3 feet ; and that one or two policemen were standing at thesides of the entrance.McKemy further testified without contradiction, and theundersigned finds, that he pulled his car up on the sidewalk to the entrance; thathe stopped and stood there for 3 or 4 minutes while the pickets continued to walkin fron't'of him, and that International Representative Tyson, who was with thepickets, said to him, "Can't you see there is a strike here?" whereupon McKemybacked his car and went home.There was disputed testimony that employees Mahlon Newcomer and BobMiller were not only similarly obstructed in attempting to enter the WashingtonStreet entrance in their respective automobiles that morning, but that they wereeach assaulted by pickets.Newcomer testified that, at about 7:30 a. in., 45pickets, including International Representative Tyson, Local Committeeman Mel-vin Miller, and employee Bill Sager, did not make way for him as he pulled upto the picket line and blew his horn, but that they continued walking across thedriveway as close behind each other as possible ; that he then "eased" his car"up against their legs" ; that he "pushed" one stout fellow out of line but did not18Henry denied that he had ever had a steward's or committeeman's button, but testifiedthat he bad,been wearing a plain union button at the time. .580DECISIONS^OFNATIONAL LABOR RELATIONS BOARDknock anyone down ; and that employee Bill Sager left the picket'line and struckNewcomer through the open car window a "pretty hard" blow on'the chest withhis fist.Bob Miller,as well as Louis Henry and Julius Mann,who were his pas-sengers at the time, testified that, when Bob Miller drove their car up to thepicket line at about 8 a. in, the pickets massed in front and on the sides of the,car ; that they were stopped for a few minutes;that C. E Kean, one of thepickets, reached through the open car window and struck Bob Miller on the chin,saying, "You son-of-a-bitch you are coming out of there" ;and that upon BobMiller's reaching for an icepick which he carried in back of the sun visor on his-car,Kean withdrew,and Bob Miller"eased" his car through the pickets into theplant.Bob Miller further testified at this point that he did not know what hap-pened to the men in the front of the car or whether he ran into anyoneBobMiller and Louis Henry, who was sitting with him in the front seat, both testifiedthat International Representative Tyson was among the pickets standing in-front of the car when it was stopped. Bob Miller testified that he could not recallwhether Tyson was doing anything;Louis Henry testified that Tyson,whom heknew by name as being a"big wig" of the Union,was pushing against the frontof the car with several other men,but in a pretrial affidavit,he had omittedTyson's name in listing those who had done so.Julius Mann, who was sitting inthe back seat of Bob Miller's car, testified,on the other hand, that although heknew Tyson "pretty well" at the time, he did not recognize any of the men in front,of the car,nor Tyson as being among them.Melvin Miller testified that he had been on the picket line when Newcomer andBob Miller entered the gate in their cars on these two occasions on October 15;that Newcomer struck the pickets with his car, driving one by the name of ChesterClark clear into the yard ; that Bob Miller sideswiped the pickets with his car;that, although Melvin Miller was walking with Bill,Sager during the first inci-,dent, he saw Sager do nothing;that, although he. was within 2 feet of Keanduring the second incident,he observed merely Kean's protesting against thedanger of being struck by Bob Miller's car and being threatened with the ice pick.Otherwise,according to Melvin Miller, Kean did nothing more than get out ofBob Miller'sway.Neither Tyson, Sager,Kean, nor Clark testified.Upon this state of the record, the undersigned credits generally the testimonyof Newcomer,Bob Miller,Louis Henry, and Julius Mann,and finds that, on themorning, of October 15 (1) the pickets at the, West Washington Street entrance,including Representative Tyson and Shop Chairman Melvin Miller,physicallyobstructed their entry to the plant in their cars to go to work ; (2) that Sager, oneof the pickets, struck Newcomer as Newcomer was forcing his way,through thepicket line;(3) that, under the circumstances,Newcomer did not employ suchunreasonable or excessive force in pursuing his right to go to work and to refrainfrom engaging in the concerted activities of the strikers, as might, in and by itself,have provoked or justified Sager's,assault ; and(4) that Kean, one of the pickets,struck Bob Miller, before Miller forced his way through the picket line into theplant.Truck driverJohn Tracyand his helper, Roy Weaver,testified that, upon re-turning to the Washington Street entrance,of the plant at about 2 p. m. on Novem-ber 19 in a company truck in which they had just made a delivery,they werestopped by employees Palmer and Kean who stood in the middle of. the driveway,;that International Representative Tyson and Shop Chairman Melvin Miller cameup to the side of the truck and asked why the two men were back at work "with-out a contract" ;that Palmer carne around to the side of the truck on whichWeaver was sitting,opened the door, and struck Weaver on the chin with his UNITED FURNITURE WORKERS OF AMERICA, CIO581fist ; that when Tracy thereupon drove the truck into the entrance, Palmer threwa whiskey bottle against the window of the truck on Weaver's side, shattering it.Neither Palmer, Kean, nor Tyson testified.Melvin Miller testified that he andInternational Representative Tyson had spoken with Tracy on-the occasion ofthis incident.He denied that Palmer had either opened the cab door or struckWeaver ; that he had seen Palmer carrying the whiskey bottle in his hand ; orthat he had heard the shattering of glass as the truck was driven through theentrance.The undersigned credits the testimony of employees Tracy and Weaveras to Palmer's assault upon Weaver and Palmer's shattering the glass door of thetruck with the bottle.(d)Two incidents involving the same striker and non-striker on and off thepicket line, with formally designated representatives of the Local participatingin the second incidentEmployee Thurman West testified credibly and without contradiction (1) thatat the end of the lunch hour on November 13, striker Donald Carr, leaving Com-mitteeman Richard Ringer, joined, and walked along the street with West pastthe Madison Avenue entrance, where he said to West, "You ain't going in," and,then, when West started to enter the West Washington Street entrance, grabbedWest by the clothing, bringing him to his knees at the picket line and raising hishand to strike West; '9 and (2) that at about midnight on November 17, a whiskybottle was thrown through the Madison Avenue window of a bedroom in whichWest was then sleeping; and that, upon West's opening his front door and lookingup and down the street within a minute after his window was broken,'he sawonly striking employee Donald Carr, Shop Chairman Melvin Miller,,and ShopCommitteeman Richard Ringer "fixing to step" on the opposite sidewalk 30 feetaway.According to West's further uncontradicted testimony, which the under-signed credits, one of the three men looked over his shoulder at West, and thenall three men walked down the street together and entered a restaurant fromwhich they emerged, again about 5 minutes later.Upon consideration of West'suncontradicted testimony, concerning these two incidents, the undersigned notonly credits West, but finds that Carr, Ringer, and Miller were together through-out,the incident on November 17 and that one of these, men hurled the bottlethrough West's window.-(e) Incidents away from the plant, no formally designated representative ofeither the Local or,the International being presentEmployee Gilbert Miller testified credibly and without contradiction that, atquitting time on December 5, Strikers C. E. Kean, Donald Carr, and CharlesHenry accosted Miller, as Miller, in going home from work; waited for a freighttrain to cross his path on Antietam Sti eet ; that one of the three strikers calledhim a "dirty, rotten scab" ; that Kean struck Millt 'on the jaw as he turnedaround ; that the 'men then' asked Miller, "Why are' you back at work, why areyou scabbing?" and that when Kean made a motion as if to strike'again, Millerkicked Kean and ran away.Employee Raymond Jacobs also credibly testified without contradiction, that,on the morning of October 15, striker Carl Robison, with a group of otherstrikers, approached Jacobs on a street corner where Jacobs was waiting for aStreet entrance at the time and ariested Carr, corroborated West's testimony as to theassault'" 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDride to the plant, and said, with reference to a statement by Jacobs that hewas going to work, "Well, I'll let you go in this time, but if I catch your faceup here again, you ain't going in any more. You better stay out and help usout because when we go back in, you'll be the first son-of-a-b to get a board overyour head."(f) Incident away from plant in presence of formally designated representativeof LocalAt 7:45 a. m. on October 22, a week after Jacobs was threatened by Robison,and while Jacobs was again waiting for a ride to work at the PennsylvaniaRailroad Station on West Washington Street with Superintendent Kimberle,Assistant Superintendent Martin, and a carpenter by the name of Burton, strikersHarold Sisk and Johnny Caufmann walked up close to Jacobs, and, with ShopChairman Miller and Committeeman Richard Ringer standing in the back-ground, told Jacobs in the course of a short conversation, that Jacobs was hurtingthem by going to work, whereupon Jacobs said that, if they felt that way, hewould get a job elsewhereThis much of the incident is undisputed. Jacobstestified, however, and Sisk in his testimony denied, that the conversation startedwith Sisk's question, "Didn't we tell you not to show your face here again?"and that, at the end of the conversation, Caufmann bumped him with his chest;that, as he was spun by this blow, someone hit him behind the ear on the left sideof his head ; that Caufmann and Sisk kept shoving him and telling him to keepmoving and thus marched him two blocks toward town and away from the plant ;that although Caufmann left them on the way, Sisk continued to shove him andinvited him to go into an alley to "have it out" which Jacobs refused to do.Sisk testified that after a friendly conversation with Jacobs at the railroadstation, he accompanied Jacobs part way toward the town, still talking infriendly fashion.Both Sisk and Jacobs testified that after walking two blocksto the courthouse, they parted, after having been joined by Ringer, who urgedJacobs in a friendly manner to help the strikers by not working in the plant.Martin, the only witness to, testify about this incident other than Jacobs andSisk, testified that at the railroad station Caufmann "bumped" or "jabbed"Jacobs with his fist and that Sisk struck Jacobs two or three times in the face,thus substantially corroborating Jacobs' testimony as to this phase of the inci-dent.With respect to what followed, however, his testimony was manifestlyincorrect, since he testified, contrary to both Jacobs' and Sisk's testimony,that Ringer and an unidentified employee led Jacobs down the street while Siskremained at the railroad station, spoke briefly with Martin, and then followed,Martin to the plant.Upon this state of the record, the undersigned creditsthe testimony of Jacobs, as partially corroborated by Martin, that after 'Sisk'reminded Jacobs that he had been warned not to show his face around thereagain, Caufmann and Sisk struck Jacobs, and, by shoves and commands, forcedhim to walk towards town; and that in the course of the walk Sisk invitedJacobs to fight.D. Conclusions1.The applicable principles of the law of agencyThere remains for consideration the relationship of the International and theLocal to the strike and their responsibility for the various acts of restraint andcoercion committed during its course by striking employees, the shop committee-men of the Local, and the International's representative, which the complaint UNITED FURNITURE WORKERS OF AMERICA, CIO583alleges were violative of Section 8 (b) (1) (A) of the Act.As the parties agreein their briefs, the Act imposes upon labor organizations liability for unfairlabor practices committed by their "agents," in accordance with the ordinaryprinciples of the law of agency.20 Since the unfair labor practices proscribedby Section 8 (b) (1) (A) of the Act are analogous to intentional torts, it followsthat, like principals whose servants or agents have committed such torts, a labororganization is responsible for its agents' acts of unfair labor practice underSection 8 (b) (1) (A)21 only (1) when the acts in question have been authorized infact; 22 (2) when, though unauthorized or even expressly forbidden, they havebeen committed "within the scope of employment" of the agents; 22 or (3) whenthey have been subsequently ratified by the labor organization .14Aside from cases in which there is a subsequent ratification, the liability ornonliability of a labor organization for its agents' acts of unfair labor practiceunder Section 8 (b) (1) (A), always depends upon the nature and extent of theagents' actual authority.For unauthorized acts are within "the scope of em-ployment" and thus creative of liability on the part of the labor organization,only when the acts in question are of the same general nature as, or are in-cidental to, the conduct actually authorized.-"The basic actual authority, towhich liability for unfair labor practices under Section 8 (b) (1) (A) as well asfor torts is thus referable, is created between the labor organization and the agentby their mutual manifestations of consent or agreement, and in the case ofsubagents appointed by a primary agent, by the mutual manifestations of con-sent or agreement of the subagents and the labor organization, directly orthrough its appointing primary agent.2GSuch manifestations may be express orimplied.Thus the actual authority of a labor organization's agent, like that ofany other agent, is not necessarily limited to the substance of express, detailedstatements of authority made by the labor organization to the agent.There maybe also an additional area of actual authority, implied in fact from the circum-stances under which the agent is called upon to act and relevant, not only to thelabor organization's liability for the particular agent's acts of unfair laborpractices, but also to the authority of subagents appointed by the particularagent.For example, the grant by a labor organization of a basic, general au-thority; to an agent, such as International Representative Tyson, to conduct thelabor organization's affairs in a particular region, implies an actual (and notmerely an apparent) understanding between the labor organization and theagent, rebuttable only by affirmative evidence of instructions to the contrary,20 Section 8 (b) of the Act provides that, "It shall be an unfair labor practice for a labororganization or its agents" to commit the acts specifically described in the following sub-sections.While Section 8 (b) thus provides for the separate liability of the,agent for hisown acts, Section 2 (13) clearly indicates the additional liability of his principal in accord-ance with common law rules, by its reference to the problem of "determining whether anyperson is acting as an `agent' of another person so as to make such other person responsi-ble for his acts.. .See also the House Conference Report, No. 510, Eightieth Congress,1st session, p. 36 ; and Senator Taft's remarks in the Senate debate (93 Cong. Rec. 4561,6680, 7001)21 In the application of the principles of the law of agency, the term "agent," as used inthe Act, must be regarded as embracing the common law classifications of both "agent" and"servant "12See Restatement of Agency, Sections 212, 7. 8 (d)zi Ibid.,Sections 216, 219, 228, 230.Note the consistency of the provision in Section 2(13) of the Act that ". . . the question of whether the specific acts performed wereactually authorized or subsequently ratified shall not be controlling."2'See Restatement of Agency, Sections 82, 83, 93, 100, 218.25Ibid,Sections 228, 229.21 Ibid., Sections 7, 15, 5. 584DECISIONS.OF NATIONAL LABORRELATIONS BOARDthat the agent is uin fact authorized: to perform acts which are incidental,usual, or reasonably necessary to the accomplishment of the labor organization'spurposes, including in proper cases, the appointment of sub-agents of the labororganization 27Thus, also, a generalized authority to an agent, such as Inter-national Representative Tyson, which,, to, be effective, requires action by theagent with dispatch, under shifting, complicated circumstances, and under suchconditions as to make intelligent consultation with his superiors impracticable,implies an actual authority permitting broad discretion to the, agent , as to themanner and details of his execution23 One other agency principle relating toimplied authority is operative in the present case.Actual authority for thecommission of any given type of acts is also implied from the principal's failureto object to the agent's continuance of such acts for any appreciable period oftime.28The General Counsel suggests in his brief that a labor organization should beheld accountable for unfair labor practices under Section 8 (b) (1) (A) of the Actwhich are committed by any persons to whom the labor organization has per-mitted the appearance of being its agents and of possessing authority to committhe acts in question2° But, according to established principles, apparent agencyor apparent authority results in tort liability on the part of the apparent prin-cipal only when the tort victim has suffered by reason of some act of his ownin reliance upon the apparent agency or authority31No analogous situation ispresented in unfair labor practice cases under Section 8 (b) (1) (A) of the Act.The undersigned,accordingly rejects,the suggestion of the General Counsel thatunder Section 8 (b) (1) (A) a labor organization may be held liable for unfairlabor practices committed by putative agents,,solely upon the basis of theirapparent agency or their apparent authority.nThe undersigned, however, agrees with a contention made by the GeneralCounsel and counsel for the Company in their respective briefs, that the posi-tion of a labor, organization may be affected by the apparent authority of a pri-mary agent, such as International Representative, Tyson, in his transmissionof instructions to subagents of the principal.In such a case, the primaryagent's transmission of, the instructions to the, subagents is a manifestationto them of the labor organization's consent to, the, instructions and, as such, theprimary agent's apparent authority in this respectcreates anactual authorityfrom the labor organization to the subagents to act in accordance with theinstructions given them.38, Similarly, although the briefs do not discuss the par-21Ibid, Sections 35 (c), 36, 8(d), 80.'21-IM.,Section 34 (d).19 Ibid.,Section 43.31 In addition to his argument based'upon Tyson's alleged express or implied authority,lished beyond doubt that the International is responsible for the restraining and coercingact committed by:Tyson on October 15,' 1947,'andfat any' other time during the course ofthe strike "I,'31Restatementof Agency,Section 26532Only violations of SectionA) are alleged in the complaint.Whether anapparently authorized agent's acts of unfair labor practices under other subsections of theAct are chargeable to a labor organization is, therefore,a matter which does not requiredecision in the present case.-33As a result, in thisi situation. the (labor organization would be liable for the unfairlabor practices of the subagents on the strength of an actual authorization'although itmight be liable for the, same acts if committed by the' primary agent 'only by reason of theprimary agent's peripheral "scope of employment " UNITED FURNITURE WORKERS OF AMERICA, CIO585ticular point, the sanctioning of a strike by a labor organization's agent, withapparentthough not actual authority to do so, also makes the participants instrike activities (such as picketing) the subagents of the labororganization insuch activities.For, the actual or apparent sponsorship of a strike by a labororganization mainfests an invitation to all the employees, whether union mem-bers or not, to engage in such activities supporting the strike as the labor organi-zation establishes or directs through its actual or apparent agents.Participa-tion by the employees in these activities constitutes an acceptance of the invita-tionwith the result that, upon the normal consensual principles common to thelaw of agency and contract, they thereby become the subagents of the labororganization in the particular activities.2.General conclusions from ' the application of these principlesThe undersigned has found that a number of acts of restraint and coercionwere committed by striking employees, by shop committeemen, and by, Inter-national Representative Tyson betweenand includingOctober 3and December5, the first 2 months of the continuous work stoppage at the Company's plant.Some of these acts were committed before October 15 at or near the bates ofthe plant by employees who gathered there pursuant to Tyson's instructions.The greater proportion was committed after October 15 at or near the picketline established and directed by Tyson, with Tyson present and even participatingin some of them. Comparatively few fail to reveal at least a surface relation toTyson or his directorial activity.It is admitted by the respondent unions that Tyson was, and is, the agentof the International.His only express authority or instructions, so far as therecord discloses, were contained in the International's constitution which requiredhim, as the International's representative in the region including Hagerstown,to take such action on behalf of the International as was necessary and advisablein furtherance of its "organizational activities," a broad term in union parlanceembracingthe manifold activities of a union.For the performance of sucha generaltask, particularly before and during a strike, it is obvious that he couldnot possibly have been given detailed instructions as to his course in everysituation that might confront him, nor could he be expected to have the timeto confer with his superiors for instructions before he actedImplicit, then,in the nature of his position and the general duties he was called upon to perform,was an actual authority to exercise a broad discretion as to the manner in whichhe would represent the International.The respondent-unions admit, and the undersigned finds, that this broad,general implied authority extended to Tyson's direction of the strike afterOctober 15, as a strike sanctioned by both the International and the Local.Certainly Tyson's authority from the International included the establishmentand direction of the picketlines asincidental, usual, and reasonably necessaryto the conduct of the strike. Furthermore, in view of the identity of the Inter-national's and Local's interests in the strike and from Divelbiss' testimony thatthe Local permitted Tyson to conduct the strike activities including the picketing,reservingonly the joint right of the Local with the International to approve thepicket captains, it is clear. that in conducting the strike after October 15, Tysonwas actingas the authorized agent not only of the International but of theLocal as well. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe respondent-unions deny, however, that they were in anyway responsiblefor the stoppage before October 15.They assert in effect, that InternationalRepresentative Tyson and Local President Divelbiss clearly refused to approvethe stoppage until October 15.But the evidence does not support this assertion.It is true that both Tyson and Local President Divelbiss recommended to themen at the October 3 shop meeting that they return to work until October 15;,sr tneir continued stoppage be construed as a breach of the "no-strike" clausein the contract with the Company. But when the men voted unanimously tocontinue the stoppage, neither Tyson nor Divelbiss advised them that the Inter-..national and the Local would not support them; nor did the Local take theopportunity at its general membership meeting on October 7 to withdraw itssupport and direct the abandonment of the stoppage.On the contrary, onOctober 3, Tyson advised the men that although they were not to "picket" untilOctober 15, they should "hang around" the plant and should describe the stoppageas a "lockout" rather than a "strike," and then on October 12, he participatedwith Divelbiss, the Local's president, in the first payment of strike benefits fromthe Local's funds. The undersigned finds, contrary to the respondents' argument,not only that the stoppage prior to October 15 constituted a strike in spite ofTyson's attempt to avoid that appearance, but also that Tyson, as the Inter-national'srepresentative and Divelbiss, as the Local's president, approved thestrike from its beginning on October 3, and that Tyson also instructed the menthat, in support of the strike, they were to "hang around" the plant.It does notsatisfactorily appear from the record whether Tyson violated specificinstructionsfrom the International in thus approving the strike and the support-ing activity of the employees before October 15There is no direct testimony thatTyson was strictly limited by the International in his dealing with the developingstrike situation when he arrived in Hagerstown on October 3, since Tyson didnot testify nor did anyone else claiming direct knowledge that the Internationalhad, in fact, given any such specific limiting instructions. It is, therefore. purelyconjectural, (1) whether Tyson in fact had been strictly instructed by the Inter-national to disavow the premature strike (as suggested by Divelbiss' testimony) ;(2)whether he was instructed that, should the employees insist upon refusingto work, he was merely to avoid the appearance of a strike until October 15, bycharacterizing it as a lockout and preventing "picketing" (as his acquiescence tothe strike vote and ensuing instructions to the men might indicate) ; or (.)whether he had in fact received no limiting instructions whatsoeverEven assum-ing the first of these possibilities to be the actual fact, as the respondents urge,itwas not made known to the men, and so far as they were concerned. Tysonapparently had authority from the International to acquiesce to their vote tocontinue the stoppage' provided they did not "picket" before October 15.Theundersigned finds that Tyson (and also Divelbiss who acted jointly with him)had either implied actual authority or effective apparent 'authority from theInternational to approve the strike and' to issue Tyson's instructions to the menthat although they were not to picket until October 15, they should "hang around"the plant.''Whether Tyson's and Divelbiss' actions in thus countenancing and supportingthe strike from the beginning were actual]-, or merely apparently authorized, itIs clear upon the applicable legal principles already discussed, not only that thepickets after October'15 were agents of'bo'th the International and the Localbut also that the men who "hung around" the plant before October 15 in support UNITED FURNITURE WORKERS OF AMERICA, CIO587of the strike pursuant to Tyson's instructions did so as authorized agents or-subagents of both respondent-unions.When acting on the picket line or in the pre-picketing congregations outsidethe plant, the Local's committeemen, with their fellow strikers, were also clearlythe agents of both respondentsIn the important aspect of recognized andaccepted leadership, however, they stood one notch higher-a fact which isimportantin appraisingtheir participation or appearance in certain of theincidents of restraint and coercion which occurred at varying distances from thepicket line and in one instance at night when, of course, the picket line was notfunctioning.So far as the International is concerned, its recognition and use ofthe leadership of the committeemen were limited to its joint approval, with theLocal, of these men as picket captains.The Local's recognition was broader.Though the committeemen were not officers of the Local, they were in practice,clearly its direct representativesin dealingwith and for the employees in theCompany's plant.,A fair appraisal of Divelbiss' testimony demonstrates that,although their functions, with the exception of their voting status on the Execu-tiveBoard, were not explicitly covered by the Local's constitution, they notonly handled grievance procedures and made reports to the membership withrespect thereto, but generally took the initiative in matters primarily of interestto the shop as the real, immediate representatives and leaders of this segment ofthe Local.The breadth of this activity previously permitted to the committee-men, followedby the Local's failure to interfere with them in their initiation ofthe strike and in their continuing role of leadership in the strike activities,clearly implies an authority from the Local to continue acting as the leaders ofthe men inthe furtherance of the strike without limiting them to conduct on thepicket line-an authority which is not to be found in the committeemen'srelationswiththe International.3.Specific conclusions as to the responsibility of the respondent-unions for thevarious acts of restraint and coercion.All of the acts of restraint and coercion in the present case, with the excep-tion of four, were committed either at or near the plant gates, against workingemployees as they were going to or leaving work, by strikers or by InternationalRepresentative Tyson standing in, or emerging from, the pre-picketing informalcongregationsof strikers before October 15 or the formal picket line afterOctober 15.These are the incidents which have been discussed in detail'earlierin this Report in Section III, C, 2 (a), (b), (c) and the first incident under (d).The undersigned has already found that the actors in those incidents were agentsof both the respondent-unions during their participation in the pre-picketingcongregations and in the later, formal picket line.Normally, it is to be assumedin the absence of evidence to the contrary, that the authority of pickets embracespeaceful,patrol of the working premises, persuasion of fellow employees not to.work, ,and the general advertisement of their cause without physical obstructionof the plant entrances.But, the' patrolling by the pickets requires them to meetnonstriking employees under circumstances in which the members of each groupare likely to be extremely, suspicious and resentful of, and, even hostile 'to, themembers; of ;the, other group.Certainly, in. this usual setting, the utterance ofthreats and the employment of force by the pickets in the course of their patrol,on or near the picket line, as occurred in the present case, are incidental to the 588DECISIONS OF' NATIONAL LABOR RELATIONS BOARDauthorized patrol and, though forbidden, are reasonably to be expected by thelabor organization when it sets forth the picket lineThus, according to thecriteria developed by the common law of agency,34 it appears that the threatsmade, and the physical restraint committed at or near the entrance to the plantby the pre-picketing groups of strikers and by the later formal pickets includingInternational Representative Tyson, were within the "scope of their employment,'.'as agents of both respondent-unions.The undersigned accordingly finds that, bythe acts of restraint and coercion committed by their agents in the incidentsdiscussed in Section III, 2 (a), (b), (c) and the first incident of (d), theInternational and the Local, in violation of Section 8 (b) (1) (A) of the Actrestrained and coerced employees in the exercise of the rights guaranteed inSection 7 of the Act.Two other incidents of restraint and coercion found by the undersigned in-volved committeemen of the Local but occurred away from the picket line.Thefirst of these incidents was the shattering of Employee Thurman West's windowat midnight by Shop Chairman Melvin Miller, Committeeman Richard Ringer,and Striker Donald Carr, the day after Carr had been arrested for assaultingWest on the picket line (See Section III C (2) (d), above). The second ofthese incidents was the threatening and assault of Employee Raymond Jacobsat the Pennsylvania Railroad Station by Strikers Sisk and Caufmann in the-presence of Local -Committeeman Richard Ringer and in the course of theattempt by the group, including Ringer, to persuade Jacobs not to- work at theplant during the strike (See Section III (2) (f), above).Neither of theseincidents occurred in the course of the picketing directed by International 1lep-resentative Tyson, since the first incident occurred at night and the second ata point remote from the picket line.Nor, so far as the 'record discloses, wasthat type of conduct or any similar conduct authorized by the International, sothat there appears to be no basis for charging the International with respon-sibility for either of these two incidents.aOn the other hand, as has alreadybeen noted, the Local permitted its committeemen a greater latitude in theirstrike conduct and leadership, not limited to picket line activities.Thus, theparticipation of committeemen with other strikers in both the episode atWest's house and the "persuasion" of Jacobs not to go to work by the threatand assault made at the Pennsylvania Railroad Station must be regarded aswithin the "scope of employment" by the Local although not by the International.The undersigned accordingly finds that by the acts of restraint and coercioncommitted by its agents in the incidents discussed in Section III C. 2 (d) and34 Section229 of theRestatementof Agencyin enumerating the various standards fordetermining whether the conduct of a servant or agent, is within the"scope of his em-ployment" states that :(1)To be within the scope of the employment, conduct must be of the same generalnature as that authorized,or incidentalto the conductauthorized;(2) In determining whetheror not theconduct, although not authorized,is never-theless so similar to or incidental to the conduct authorized as to be within the scopeof employment,the following matters of fact are to be considered :strsa(b) the time,place, and purpose of the act ;tsss(f)whether or not the master has reason to expect that such an act will be done ;(i) the extent of departure from the normal method of accomplishing an authorizedresult ;s*¨asSee Restatement of Agency,Section 229(2) (b), (e), and (f). tUNITED FURNITURE WORKERS OF AMERICA, CIO589(f), the Local, in violation of section 8 (b), (1) (A) of the Act, restrained andcoerced employees in the exercise of the rights guaranteed in Section 7 of the Act.The two remaining incidents of restraint and coercion found by the under-signed were Striker Robison's threatening of Employee Jacobs and Striker Keen'sassault upon Employee Gilbert Miller, which have been discussed in Section III C2 (e) of this Report, and which are alleged by items 7 and 18 of the bill of particu-lars to be violative of the Act.Both incidents occurred at a considerable distancefrom the plant and the picket line and in neither case were there any formallydesignated representatives of the International or the Local present.There is,therefore, no basis for holding these acts to have been authorized by either ofthe respondent-unions, nor to have been within "the scope of employment" ofthe actors as agents of either of the respondent-unions.The undersigned ac-cordingly will recommend that the complaint, so far as it is based upon items7 and 18 of the bill of particulars, be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent-unions, set forth in Section III above, occur-ring in connection with the operations of the Company, described in Section Iabove, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondent-unions have engaged in unfairlabor,practiceswithin the meaning of Section 8 (b) (1) (A) of the Act,the undersigned will recommend that they cease and desist therefrom and takecertain affirmative action in order to effectuate the policies of the Act.The General Counsel requests a provision in the Board's Order requiring therespondent-unions to "make whole any employee of the company for a loss ofearnings suffered as a result of the Respondent's acts of restraint and coercion."The undersigned, however, believes that such an order is not necessary to effectuatethe policies of the Act.The position of employees restrained by a labor organ-ization from working in a struck plant is not at all comparable to that of employeesdiscriminatorily discharged by their employer.Discriminatory discharge clearlyoperates as a continuing exclusion from further employment by the particularemployer with a resulting loss of earnings.Exclusion from work in a plant bya striking labor organization on a particular occasion may or may not have sucha continuing effect.Furthermore, discriminatorily discharged employees haveno immediately effective remedy to secure reinstatement and a resumption oftheir earnings but must await the operation of the Board's processes.Undersuch circumstances, policy requires indemnity to the otherwise helpless victimsof the discrimination in the form of the usual award of back pay against theemployer, in spite of the difficulties sometimes encountered in ascertaining towhat extent the interim loss of earnings has in fact resulted from the employer'sunfair labor practice.However, employees physically excluded from work by alabor organization may immediately secure entrance to, the plant with suchprotection as may be needed, through the police.There is, therefore, no suchurgent policy requirement, as in the discrimination cases, that they be indemnifiedby the labor organization as would warrant the Board's undertaking the complexdetermination of whether there was a continuing loss of earnings attributableto the labor organization action and, if so, the extent thereof.The undersigned853396-50-vol. 84-41 590DECISIONS OF' NATIONALLABOR RELATIONS BOARDtherefore rejects the request made by the General Counsel for an order indemni-fying,employees for loss of earnings.Having found that the evidence does not warrant findings of restraint andcoercion attributable to either of the respondent-unions in the incidents referredto in items 3, 4, 7, 8, 9, 10, 12,14, 15, and 18 of the bill of particulars,as well as inan unnumbered item added to the bill of particulars by amendment during thehearing,the undersigned will recommend the dismissal of the complaint so faras it is based upon these items of the bill of particulars.Upon the above findings of fact and upon the entire record in the case theundersigned makes the following:CONCLUSIONS OF LAW1.ColonialHardwood Flooring Company, Inc, a Maryland corporation, isengaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.United Furniture Workers of America, Local 472, CIO, and United FurnitureWorkers of America, CIO,are labor organizations within the meaning of Section2 (5) of the Act.3.By restraining and coercing employees of Colonial Hardwood Flooring Com-pany, Inc., in the exercise of the rights guaranteed in Section 7 of the Act, therespondent-unions have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(b) (1) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.5.The respondent-unions have not committed the unfair labor practices allegedin items 3,4, 7, 8, 9, 10, 12,14. 15, and 18 of the bill of particulars submitted insupport of the complaint.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law,the under-signed hereby recommends that United Furniture Workers of America, Local472, CIO, and United Furniture Workers of America, CIO,their officers andagents, shall:1.Cease and desist from :(a)Restraining and coercing employees of the Colonial Hardwood FlooringCompany, Inc., in the exercise of the rights guaranteed in, Section 7 of the Act,to refrain from self-organization,to refrain from joining and assisting UnitedFurnitureWorkers of America,,Local 472,CIO, or United Furniture Workersof America,and in the right to refrain from engaging,in concerted activities forthe purposes of.collective bargaining.2.Take the following affirmative action, which the undersigned,findswilleffectuate the policies of the Act :(a) Post in,a conspicuous place.at the,business office of Local 472 in the cityofHagerstown, Maryland,where,notices or communications to members arecustomarily posted; a copy of the notice attached hereto as an appendix, andfurnish copies thereof to,each member,of Local 472 either by mailing or by hand.Copies of the notice,to be furnished by the Regional Director for the Fifth Region,shall,.after being signed by, representatives of Local 472 and United FurnitureWorkers of America, CIO,be immediately handed or mailed to the members ofLocal 472,as aforesaid,.and be posted and maintained for a period of sixty (60) UNITED FURNITURE WORKERS OF AMERICA, CIO591days thereafter.Reasonable steps shall be taken by the respondent-unions toinsure that the posted notice shall not be altered, defaced, or coveredby anyother material;(b)Mail to the Regional Director of the Fifth Region signed copies of the,notice attached hereto, as an appendix for posting, the Company willing, on thebulletin board of the Colonial Hardwood Flooring Company, Inc., where notices,to employees are,customarily posted, where such notice shall be posted and main-tained for a period of sixty (60) days thereafter. Copies of the notice, to befurnished by the Regional Director for the Fifth Region, shall, after being signedby representatives of Local 472 and of United Furniture Workers of America,CIO, be forthwith returned to the Regional Director for said posting ;(c)Notify the Regional Director of the Fifth Region in writing within ten(10) days from the receipt of this Intermediate Report what steps the respondent-unions have taken to comply herewith,iIt is further recommended that, so far as it is based upon items 3, 4, 7, 8, 9,10, 12, 14, 15, and 18 of the bill of particulars and an unnumbered item thereofadded at the hearing, the complaint be dismissed.It is further recommended that, unless the respondent-unions shall withinten (10) days from the receipt of this Intermediate Report notifysaidRe-gional Director in writing that they will comply with the foregoing recom-mendations, the National Labor Relations Board issue an order requiring therespondent-unions to take the action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, Series 5, effective August 22, 1947," any party may withintwenty" (20) days from the date of service of the order transferring the caseto the Board, pursuant to Section 203 45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding (includingrulings upon all motions or objections) as he relies upon, together with theoriginal and six copies of a brief in support thereof; and any party may, withinthe same period, file an original and six copies of a brief in support of theIntermediate Report. Immediately upon the filing of such statement of ex-ceptions and/or briefs, the party filing the same shall serve a copy thereofupon each of the other partiesProof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section203 85.As further provided in said Section 203.46, should any party desirepermission to argue orally before the Board, request therefor must be madeinwriting to the Board within ten (10) days from the date of service of theorder transferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and rec-ommended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions and order, and ill objections and exceptions thereto shall be deemedwaived for all purposes.WILLIAM F. SCHARNIKOw,Trial Examiner.Dated May 14, 1948. 592DECISIONS OF. NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICETo ALL MEMBERS OF UNITED FURNITURE WORKERS OF AMERICA, LOCAL 472, CIO,AND TO ALL EMPLOYEES OF COLONIAL HARDWOOD FLOORING COMPANY, INC.Pursuant to the recommendations of a Trial Examinerof the National LaborRelations Board, and in order to effectuate the policiesof the LaborManagementRelationsAct of 1947,we hereby notify our members and employees of theColonial Hardwood Flooring Company, Inc., that :WE WILL NOTrestrain and coerce employees of the Colonial HardwoodFlooring Company, Inc., in the right to refrain from self-organization, torefrain from joining and assisting United Furniture Workers of America,Local 472, CIO, or UnitedFurniture Workers ofAmerica, CIO,and in theright to refrain from engaging in concerted activities for the purposes ofcollective bargaining.UNITED FURNITURE WORKERS OFAMERICA, LOCAL 472, CIO,Labor Organization.By -------------------------------------------------------------(Agent or Representative)(Title)UNITED FURNITURE WORKERS OFAMERICA, CIO,Labor Organization.By -------------------------------------------------------------(Agent or Representative)(Title)Dated--------------------This notice must remain posted for sixty (60) days from the date hereof, andmust not be altered,defaced, or covered by any other material.